      Case 20-41308   Doc 427   Filed 05/12/20 Entered 05/12/20 08:21:22   Main Document
                                            Pg 1 of 4

May 11, 2020
Case 20-41308   Doc 427   Filed 05/12/20 Entered 05/12/20 08:21:22   Main Document
                                      Pg 2 of 4
Case 20-41308   Doc 427   Filed 05/12/20 Entered 05/12/20 08:21:22   Main Document
                                      Pg 3 of 4
Case 20-41308   Doc 427   Filed 05/12/20 Entered 05/12/20 08:21:22   Main Document
                                      Pg 4 of 4
